Title: To George Washington from John St. Clair, 20 April 1758
From: St. Clair, John
To: Washington, George



Dear Sir
Philadelphia April 20th 1758

I received your agreeable Letter of the 12th by the return of the Express I sent to Winchester, it was very acceptable News to General Forbes, Major Halkett and my self to hear you was so well as to be able to make the Campaign with us.
This Letter goes by one Riker, I have not time to write to you so fully as I woud choose, but Mr Rutherford is here I shall write to you more fully he sets out in a day or two.
Be so good as tell Mr Gist that I received his Letter last night & have received orders from Genl Forbes to provide every thing the Indians may want. I have sent to Winchester about 60 fuzies wt. 100 Match Coats. and am now about collecting 300 Arms more with other Indian goods, all which shall be sent from hence so soon as possible. The Arms are good.
The Bearer is in a great hurry to be gone so that I must conclude with being Dear Sir Your most obedient and most humble Servant

John St clair.

